Name: Commission Regulation (EEC) No 1840/92 of 6 July 1992 laying down detailed rules for the application of Council Regulation (EEC) No 525/92 on temporary compensation for the impact of the situation in Yugoslavia on transport of fresh fruit and vegetables from Greece
 Type: Regulation
 Subject Matter: trade;  distributive trades;  trade policy;  Europe;  agricultural activity
 Date Published: nan

 7. 7. 92No L 187/28 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1840/92 of 6 July 1992 laying down detailed rules for the application of Council Regulation (EEC) No 525/92 on temporary compensation for the impact of the situation in Yugoslavia on transport of fresh fruit and vegetables from Greece THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 525/92 of 25 February 1992 on temporary compensation for the impact of the situation in Yugoslavia on transport of fresh fruit and vegetables from Greece ('), and in particular Article 4 thereof, Whereas Regulation (EEC) No 525/92 introduces finan ­ cial compensation for consignments in 1991 by refrige ­ rated lorry or wagon from Greece to Member States other than Italy of fresh fruit and vegetables as listed in Article 1 of Council Regulation (EEC) No 1035/72 of /18 May 1972 on the common organization of the market in fruit and vegetables (2), as last amended by Regulation (EEC) No 1623/91 (3); Whereas the consignors and the consignments eligible for the financial compensation and the details which must appear in applications for the latter must be determined ; Whereas the need to avoid Yugoslavia because of events in that country was apparent from 21 June 1991 ; Whereas the information which the competent Greek authorities must forward to the Commission and the time limit for forwarding the same must be determined ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, (c) in respect of quantities actually brought into a Member State other than Greece or Italy. Article 2 1 . Applications for financial compensation shall be submitted to the competent Greek authorities no later than three months after the entry into force of this Regu ­ lation. They shall include in particular : (a) the name or business name, and address of the appli ­ cant ; (b) the overall quantities of products meeting the condi ­ tions laid down in Article 1 of Regulation (EEC) No 525/92 and of Article 1 of this Regulation, expressed in net weight and broken down by product and by consignment ; (c) in respect of each consignment :  the overall quantity, expressed in net weight and broken down by product,  the Member State of destination,  the means of transport used,  the invoice for transport costs, made out to the applicant and duly receipted, or a copy of the transport document if it indicates the person who actually met the cost of the consignment,  a copy of the customs declaration on departure from Greece,  a copy of the customs declaration for the products on arrival in the Member State of destination, v  a declaration by the applicant that additional costs as specified in Regulation (EEC) No 525/92 were incurred for the consignment. 2. The competent Greek authorities shall decide on the admissibility of applications. Article 3 No later than two months after expiry of the time limit set in Article 2 ( 1 ), the competent Greek authorities shall notify the Commission of the overall quantities of products covered by admissible applications under this Regulation, broken down by product, means of transport and Member State of destination. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 The financial compensation provided for in Article 1 of Regulation (EEC) No 525/92 shall be granted : (a) to consignors, be they natural or legal persons, who actually bore the financial cost of the conignments in question ; (b) in respect of consignments that left the territory of Greece between 21 June and 31 December 1991 ; (  ) OJ No L 58, 3 . 3 . 1992, p. 1 . (2) OJ No L 118, 20. 5 . 1972, p. 1 . (3) OJ No L 180, 1 . 7. 1992, p. 23. 7. 7. 92 Official Journal of the European Communities No L 187/29 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 1992. For the Commission Ray MAC SHARRY Member of the Commission